Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendment filed on 24 February 2021 and the Supplemental Amendment filed on 11 March 2021. In the Amendment, claims 1-5 and 7 were amended, and no claims were cancelled or added. In the Supplemental Amendment, claims 1, 2 and 7 were amended, claims 3-6 were cancelled, and claims 8-11 were added. 
Accordingly, claims 1, 2 and 7-11 are currently pending and have been examined.

Claim Interpretation
Regarding the "compare" step in claim 1, this is interpreted as (A) comparing user investment types, individually or one at a time, to the portfolio information …, not (B) comparing all the user investment types collectively to the portfolio information, …. The specification 0037-0040 provides 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Claims 1, 7, 9 and 11

- Claims 1 and 7 recite "access history information" as an element separate from "user attribute information," but claims 9 and 11 recite that "user attribute information" includes "access history information," i.e., recite access history information as being a component of user attribute information, not as an 
b) Claim 1

- recites "to generate at least one portfolio type indicating a combination of one algorithm, among the different algorithms, and one portfolio" at lines 9-10. In this recitation, it is not clear whether the "one portfolio" is one of the "portfolios of multiple portfolio types for diversified investment" previously mentioned in lines 5-6. If it is, then "one portfolio" could be changed to "one of the portfolios" to clarify.
c) Claim 7

- recites "to generate at least one portfolio type indicating a combination of one algorithm, among the different algorithms, and one portfolio" at lines 6-8. In this recitation, it is not clear whether the "one portfolio" is one of the "portfolios of multiple portfolio types for diversified investment" previously mentioned in line 3. If it is, then "one portfolio" could be changed to "one of the portfolios" to clarify.
Claims 2 and 8-11 are (also) rejected by virtue of their dependency on a rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 7-11 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
Claim 1 

Step 1
Each of claims 1 and 7 as a whole falls within one of the statutory categories, namely, a machine and a process. (Note: for convenience, the Step 2A, Prong 1, analysis of the independent claims under 35 U.S.C. 101 follows the wording of claim 1 but is also deemed applicable to claim 7, which contains identical or similar subject matter.)
Step 2A, Prong 1
Claim 1 recites: 
1. An investment management proposal system that offers proposals for investment management of financial products to multiple users via a network, comprising: 
a memory storing user attribute information, account transaction information, and access history information for each of the multiple users, portfolios for diversified investment and different algorithms developed by multiple vendors, respectively, each of the different algorithms being registered in advance in the memory by a corresponding vendor, each algorithm relating to investment management and capable of being invoked from a program to generate at least one portfolio type indicating a combination of one algorithm and one portfolio; and
at least one processor configured to
receive investment information relating to an investment stance of each of the users,
extract from the memory the user attribute information, the account transaction information, and the access history information for each of the multiple users,  
classify the multiple users into user investment types according to predetermined standards based on the user attribute information extracted from the memory, 
compare the user investment types to portfolio information for each of the different algorithms to obtain ranked portfolio types based on the investment information according to predetermined criteria and conditions, and  
select at least one portfolio type, among the ranked portfolio types, for one of the multiple users, based on the investment information related to the one of the multiple users.

 These limitations (as indicated above in bold), as drafted, amount to a certain method of organizing human activity, e.g., a fundamental economic concept or practice or a commercial or legal interaction, such as generating/providing investment advice/a recommended investment portfolio type. As such, these limitations, under their broadest reasonable interpretation, fall within the "Certain Method of Organizing Human Activity" grouping of abstract ideas. Accordingly, claims 1 and 7 recite an abstract idea.
Step 2A, Prong 2
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: a network; a memory; a program; at least one processor configured to perform recited steps. 

Accordingly, even in combination, the above-noted additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); 
…

Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
…

iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;

v. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).

Finally, the recited generic computer elements are well-understood, routine, and conventional, as described in 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions provide merely conventional computer implementation.
Accordingly, claims 1 and 7 are not patent eligible.
Claims 2 and 8-11

The dependent claims include one or more of (i) additional elements (comparable to elements of claims 1 and 7) that amount to certain methods of organizing human activity, and hence amount to abstract ideas (claims 2 and 8-11); (ii) additional elements (the same as or comparable to elements of claims 1 and 7) recited at a high level of generality such that they amount to no more than generic computer elements (claims 2 and 10); and (iii) descriptive limitations of elements recited in base or intervening claims (claims 2 and 8-11). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (U.S. Patent No. 7,577,597), hereafter Allison, in view of Lange et al. (U.S. Patent Application Publication No. 2015/0206246), hereafter Lange, or alternatively, based on legal precedent.
Notes regarding the rejections set forth below: 
- the notation x:y-z indicates col. x, lines y-z (e.g., 3:1-2 indicates col. 3, lines 1-2)
- the notation 0xxx-0yyy indicates paragraphs 0xxx-0yyy (e.g., 0101-0135 indicates paragraphs 0101-0135) 
- where figures (or elements thereof) of a prior art reference are cited without corresponding text, the reader is hereby also directed to the portions of the text associated with the figures (or elements thereof), not all of which portions of the text are necessarily cited

Regarding Claim 1
Allison teaches:
(element A) a memory storing user attribute information, account transaction information, and access history information for each of the multiple users, portfolios for diversified investment and different algorithms developed by [multiple vendors, respectively], each of the different algorithms being registered in advance in the memory by [a corresponding vendor], each algorithm relating to investment management and capable of being invoked from a program to generate at least one portfolio type indicating a combination of one algorithm and one portfolio; and (4:12-50, 5:16-54, see also 4:51-10:31, 24:22-67, Figs. 2, 11 and 12: The financial strategies are deemed portfolio types; each financial strategy is derived from several financial variables, including, inter alia, an asset allocation (in Figs. 11 and 12, rows 1-13 indicate 13 possible asset allocations (portfolios)) and a product mix (in Fig. 11, the product mix is 100% mutual funds and 0% variable annuities; in Fig. 12 the product mix is 70% mutual funds and 30% variable annuities). The product mixes are deemed to teach different algorithms relating to investment management, and the asset allocations are deemed to teach portfolios for diversified investment. (Compare Allison with Applicant's specification. Allison, 4:38-5:15, describes asset allocation (portfolio) as allocation of assets among different asset classes and asset subclasses. For example, an asset allocation could be 86% stocks, 14% bonds, and 0% short term securities; further, the asset allocation could specify algorithm) as the mix of investments, i.e., the composition as to financial instruments of different kinds, e.g., a product mix could be 100% mutual funds and 0% variable annuities or 70% mutual funds and 30% variable annuities. Applicant's specification likewise specifies "algorithm" as referring to the composition of the set of investments as to different kinds of financial instruments ("an algorithm for handling mainly index funds for an investment period of ten years," p. 17). N.B. in Allison a given product mix dictates/determines steps taken by/in the projection engine/software-implemented decision analysis/Monte Carlo simulations/other processes (see below) and hence teaches a given algorithm. Thus, the instant rejection does not necessarily require construing Allison's product mix itself as an algorithm, but rather these underlying steps indicated/reflected by the product mix may be deemed the algorithm. See following for further pertinent detail.); algorithm) and other variable such as asset allocation (portfolio) (or their associated process steps, see above) is invoked by a software-implemented decision analysis and a projection engine, which measures performance of the product mixes/asset allocations (portfolios)/financial strategies by running Monte Carlo simulations and performing a variety of other steps (capable of being invoked from a program); each financial strategy (each cell of Figs. 2, 11 or 12) indicates a combination of product mix (algorithm) and asset allocation (portfolio), e.g., the cell in the upper left corner of Fig. 11 indicates a particular product mix (algorithm), namely, 100% mutual funds and 0% variable annuities, and a particular asset allocation (portfolio), namely, asset allocation 1 (capable of being invoked from a program to generate at least one portfolio type indicating a combination of one algorithm and one portfolio); 4:13-15, 29:11-55, Figs. 11, 12, 17: Financial strategies (portfolio types) and associated variables/data including product mixes (algorithms) and asset allocations (portfolios) are stored on computer and in report on computer (memory storing portfolios for diversified investment and different algorithms); note storing on computer is deemed registering (each of the different algorithms being registered in the memory).; regarding the language added in this step in the instant amendment: 15:54-16:4 system obtains (stores) input from investor, including investor financial preferences (user attribute information), investor assets (account transaction information; access history information; user attribute information (see below at * for further explanation)), and investor personal data (user attribute information); * 16:56-17:10 investor asset information includes, inter alia, contributions to the assets during the financial period, including dollar amounts, frequency, and start and end dates of the contribution (account transaction information; access history information) (contributions are transactions and indicate history of user accessing the user's account and account information); Note: the language in square brackets is taught by Lange, as explained below)
(element B) at least one processor configured to receive investment information relating to an investment stance of each of the users, (1:34-37, 4:15-17, 10:33-39, 15:54-18:33, Fig. 1, blocks 3 and 5, Fig. 8, Fig. 18, block 132: projection engine receives input from investor regarding, inter alia, investor's financial preferences, financial goals, financial time period (receive investment information relating to an investment stance of each user); 2:4-9: at least one processor configured to (note this citation applies to all of the steps 
(element B-1) extract from the memory the user attribute information, the account transaction information, and the access history information for each of the multiple users, (17:37-18:33 After the investor completes the questionnaire (described at 15:54-17:16), i.e., inputs the information (causes the information to be stored), the system extracts the information (investor input) from memory)
(element B-2) classify the multiple users into user investment types according to predetermined standards based on the user attribute information extracted from the memory, (Fig. 1, 11:11-15, 12:27-35, 15:54-16:21, 18:35-47, 19:5-7 a preference model (user investment type) is created for a given user (i.e., each user is classified into a user investment type) using the multi-utility function (MUF) (according to predetermined standards) and the investor preferences (based on the user attribute information extracted from memory); MUF is based on financial goals, and the weights for the financial goals are determined based on the investor's answers to the questions in the questionnaire (investor input) (user attribute information extracted from memory); note the preference model is a user investment type -- users who answer the questions the same way are characterized by/categorized 
(element C) compare the user investment types to portfolio information for each of the different algorithms to obtain ranked portfolio types based on the investment information according to predetermined criteria and conditions, and (Further to step B-2, see citations there (note 18:46-47), the preference model (user investment type) is used to obtain a utility score for (i.e., to rank) each of the financial strategies (portfolio types), i.e., each user investment type is compared to all the financial strategies (portfolio types) to get a score for each of the financial strategies, i.e., to rank the financial strategies (portfolio types), as to how well each strategy (portfolio type) matches the user's goals (obtain ranked portfolio types), see 10:33-39, 4:11-17; as explained above, at element A, each financial strategy is a combination of an asset allocation (portfolio) and product mix (algorithm) and hence constitutes portfolio information for each of the different algorithms; 20:4-19 (for details/elaboration, see through 23:18) the utility scores (ranking) of the financial strategies is performed using Monte Carlo simulations to create a time series database (according to predetermined criteria and conditions); 23:42-67 again, the utility scores for the financial strategies are determined according to predetermined criteria and conditions))
(element D) select at least one portfolio type, among the ranked portfolio types, for one of the multiple users, based on the investment information related to the one of the multiple users. (Further to element C, immediately above, 29:12-19, 29:61-30:19 (esp. 30:9-14), 24:22-25:7, Figs. 11 and 12, value 83 (ranking): financial strategies (portfolio types) are ranked according to performance and at least one (e.g., the highest ranked/best-performing one) is selected, e.g., cell 85 in Fig. 12 has the highest score, and therefore is ranked as #1, and selected (select at least one portfolio type …); as per element B above (based on the investment information))
Allison teaches that a financial counselor or planner thoughtfully considers various financial strategies to achieve the investor's financial goals and accordingly recommends a financial strategy to the investor, based on years of training and experience and the knowledge acquired therefrom (1:10-27, 3:30-41). This teaching implies that a financial counselor or planner would not limit himself or herself to a narrow range of financial strategies but rather would seek out and be aware of a wide, diverse range of financial strategies from multiple sources, as multiplicity of sources would likely be correlated 
However, in analogous art, Lange teaches: 
(element A) {… different algorithms developed by} multiple vendors, respectively, {each of the different algorithms being registered in advance in the memory by} a corresponding vendor, {each different algorithm relating to investment management and capable of being invoked from a program to generate at least one portfolio type …} (0010-0033: algorithms for developing optimal financial portfolios are developed by different developers and contributed to an online crowdsourcing system/site, where the algorithms are tested and evaluated, and the best performing algorithms (e.g., 'graduate algorithms') are identified and selected (different algorithms developed by multiple vendors, respectively, each different algorithm relating to investment management and capable of being invoked from a program to generate at least one portfolio type …); 0004: the algorithms may be developed by various parties, including companies (different algorithms developed by multiple vendors, respectively); 0010, 0015, 0031: the system/site registers the experts who are the authors (creators, developers) of the algorithms, implements a process for submitting the algorithms to the system for each of the different algorithms being registered in the memory by a corresponding vendor). Note the language in curly brackets is taught by Allison, as explained above) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Allison's system and method for financial planning including selecting financial strategy(ies) in view of the investor's goals and assets, by incorporating therein Lange's teaching of algorithms developed by multiple vendors, in order to provide for a wide variety/great diversity of algorithms, so that not all the algorithms perform at a similar level, but rather the multiplicity/diversity of algorithms offers improved performance. See Lange, 0003, 0004; Allison, 1:10-27; Tanaka (JP 2008-243158 A), page 6 of English translation enclosed with Office Action.
As an alternative to relying on Lange, the claim is rejected based on Allison in view of legal precedent. One of ordinary skill in the art would know that an algorithm is developed by a vendor. (As support/evidence for this statement, Applicant's attention is directed, e.g., to Lange 0004 (Background/Admitted Prior Art), which indicates that it is known in the prior art that algorithms are developed by 

Regarding Claim 2
Allison in view of Lange or legal precedent teaches the limitations of base claim 1 as set forth above. Allison further teaches:
(element A) an analysis data storage that holds history information on investment history of each of the multiple users, and (15:54-16:4: investor provides input/information (e.g., in the form of responses to questionnaire), including, inter alia, information regarding investor's assets (history information on investment history of the user); this information is stored (held) on computer-readable medium (analysis data storage)) 
(element B) wherein the at least one processor is configured to select the at least one portfolio type, based on the investment information and the history information on the investment history of the one of the multiple users acquired from the analysis data storage. (As per claim 1, element D, (select the at least one portfolio type based on the investment information); as per claim 1, element B (the at least one processor is configured to); as per claim 2, element A, and as per claim 1, investment history information is among the user input obtained and used in ranking and selecting financial strategy (portfolio type) (based on … the history information on the investment history of the one of the multiple users acquired from the analysis data storage))

Regarding Claim 7
Allison teaches:
(step A) storing, in a memory, portfolios for diversified investment and different algorithms developed by [multiple vendors, respectively], each of the different algorithms being registered in advance in the memory by [a corresponding vendor], each algorithm relating to investment management and capable of being invoked from a program to generate at least one portfolio type indicating a combination of one algorithm and one portfolio; 
(step B) receiving, after said storing, investment information relating to an investment stance of each of the users; (As per claim 1, element B, above)
(step B-1) extracting from the memory for each of the multiple users, user attribute information, account transaction information, and access history information; (As per claim 1, element B-1, above)
(step B-2) classifying, by at least one processor, the multiple users into user investment types according to predetermined standards based on the user attribute information extracted from the memory; (As per claim 1, element B-2, above)
(step C) comparing, by the at least one processor, the user investment types obtained by the classifying to portfolio information for each of the different algorithms to obtain ranked portfolio types according to predetermined criteria and conditions; and (As per claim 1, element C, above)
(step D) selecting, by the at least one processor for one of the multiple users, at least one of the ranked portfolio types based on the investment information related to the one of the multiple users. (As per claim 1, element D, above)
As explained above with respect to claim 1, Allison does not explicitly disclose but, in analogous art, Lange teaches: 
(element A) {… different algorithms developed by} multiple vendors, respectively, {each of the different algorithms being registered in advance in the memory by} a corresponding vendor, {each different algorithm relating to investment management and capable of being invoked from a program to generate at least one portfolio type …} (As per claim 1, above; note the language in curly brackets is taught by Allison, as explained above)  
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Allison's system and method for financial planning including selecting financial strategy(ies) in view of the investor's goals and assets, by incorporating therein Lange's teaching of algorithms developed by multiple vendors, for the same reasons as given above with respect to claim 1.  
As an alternative to relying on Lange, claim 7 is rejected based on Allison in view of legal precedent, as explained above with respect to claim 1. MPEP 2144.04 VI.B.

Regarding Claim 8
Allison in view of Lange or legal precedent teaches the limitations of base claim 7 as set forth above. Allison
wherein the selecting is further based on investment product information, the user attribute information of the one of the multiple users, and investment history information of the one of the multiple users. (As per claim 1, element D, the citations there also teach that the selecting is based on investment product information; as per claim 7, element D (investment information related to user is user attribute information); as per claim 2 (investment history information of user))

Regarding Claims 9 and 11
Allison in view of Lange or legal precedent teaches the limitations of base claims 1 and 7 and intervening claims 2, 8 and 10 as set forth above. Allison further teaches:
wherein the user attribute information includes age, account transaction information indicating trading tendencies and characteristics regarding traded issues and frequency and timing of trading activity, and access history information indicating a degree of interest in market information based on frequency and timing of access to a computer system of a financial institution. (17:13-14 (user attribute information includes age); 16:56-17:10 investor asset information includes, inter alia, types of assets (trading tendencies and characteristics regarding traded issues), contributions to the trading tendencies and characteristics regarding traded issues; access history information indicating a degree of interest in market information), including dollar amounts, frequency, and start and end dates (timing) of the contribution (user attribute information includes account transaction information indicating trading tendencies and characteristics regarding traded issues and frequency and timing of trading activity; access history information indicating a degree of interest in market information based on frequency and timing of access to a computer system of a financial institution) (contributions are trading activity; asset is traded issue; history of contributions to assets is access history information indicating a degree of interest in market information))

Regarding Claim 10
Allison in view of Lange or legal precedent teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Allison further teaches:
wherein the analysis data storage further holds investment product information and user attribute information of the multiple users, and (As per claim 1, e.g., element D, the citations there also teach storing investment product information (analysis data storage holds investment product information); as per claim 1, element A, or claim 2, element A (analysis data storage holds attribute information of users))
wherein the at least one processor is configured to select the at least one portfolio type based on the investment information, the history information on the investment history of the one of the multiple users, the investment product information and the user attribute information of the one of the multiple users. (As per claim 1, element D (based on investment information); as per claim 8 (based on investment history information of user); as per claim 8 (investment product information); as per claim 8 (user attribute information of user))

Response to Arguments
Regarding the rejections under 35 U.S.C. 112
The Examiner thanks Applicant for attention to the rejections under 35 U.S.C. 112. The rejections under 35 U.S.C. 112 have in large part been overcome in view of the claim amendments. Applicant's attention is directed to the outstanding/instant rejections under 35 U.S.C. 112. 

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 101
Applicant's arguments filed on 24 February 2021 and 11  have been fully considered but they are not persuasive. 
Responses to each of Applicant's specific arguments (indicated by numbers below for reference) are presented below in turn.
(1) Regarding Trading Technologies Int'l Inc., the Examiner acknowledges that the claimed subject matter of this case is not identical to Applicant's claimed subject matter. Nonetheless, both deal squarely with the provision of trading information. The Examiner acknowledges that Applicant's claims include certain generic computer elements and certain abstract elements (e.g., portfolio, user investment types) not included in the claims of Trading Technologies Int'l Inc. cited by Applicant. Nonetheless, the differences between the two claims sets do not render the 101 analysis of the instant claims significantly different from that of Trading Technologies Int'l Inc. 
(2) Even when the claims are viewed as a whole, the step 2A, prong 2, analysis determines the claims to be ineligible. It is noted that when viewed as a whole the claims provide no synergistic effect or the like; the whole is nothing more than the highly predictable sum of the individual parts.
	(3) Regarding Applicant's argument in the paragraph bridging pages 7 and 8 of the 3/11/21 Supplemental Amendment, Applicant appears to suggest problems with the reasoning of the 
	(4) In view of the instant rejection of Applicant's claims over the prior art, the Examiner denies Applicant's assertion that the claims are an improvement over the prior art. 
	(5) Nothing in the instant amendments or in the remainder of the claims is seen to be an improvement in the functioning of a computer or in technology.

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments filed on 24 February 2021 and 11 March 2021 have been considered but are moot and/or not persuasive. 
I. Regarding the rejection over legal precedent:
(1) The rejection has been elaborated to explicitly cite evidentiary support for the asserted knowledge of one of ordinary skill in the art. Accordingly, the Examiner rejects outright Applicant's assertion that the rejection rests in any 
(2) Regarding the argument re In re Harza:
(a) Applicant's argument appears confused and is not sound. Applicant effectively asserts that the ribs in Harza were not developed by multiple vendors, and that if they had been the holding in Harza might have been different. This assertion apparently misreads/misunderstands the rejection. The rejection does not cite legal precedent re duplication of parts as support for duplication of an algorithm developed by a vendor; the primary reference Allison already teaches duplication of algorithms. Rather, the rejection cites legal precedent re duplication of parts as support for the claimed duplication of a vendor. Accordingly, Applicant's argument is not on point, as it addresses duplication of an algorithm by a vendor, not duplication of a vendor.
(b) Applicant appears to misunderstand the nature and meaning of legal precedent. Applicant writes that its claims are not directed to the masonry structure at issue in Harza. By definition, a legal precedent applies to other cases with other facts (e.g., other claim elements) so long as "the facts in [the] prior legal decision are sufficiently similar to those in an application under examination." MPEP 2144.04. Applicant cites no authority and provides no justification for its apparent Harza applies only to (certain kinds of) mechanical structures. Accordingly, this assertion is deemed merely Applicant's ungrounded opinion.
II. Regarding Allison's product mixes and financial strategies cited as teaching the claimed algorithms and portfolio types, the rejection has been explained at greater length to clarify how the indicated content of Allison teaches the claim elements in question. It is further pointed out that Applicant's specification 0031 defines a portfolio type as a combination of an algorithm and a portfolio. Likewise, Allison defines a financial strategy as a combination of a product mix (algorithm) and a portfolio. See, e.g., 24:22-25:7, which teaches that each cell of Fig. 11 and 12, which is a combination of product mix (indicated along the horizontal axis) and portfolio (indicated along the vertical  axis), represents a financial strategy, and each cell has a score (thus, ranking the financial strategies).
III. Regarding the new claims, they are taught by the cited portions of Allison. 

Regarding Applicant's claim amendments 
Applicant's claim amendments do not comply with 37 C.F.R. 1.121. For example, in the Amendment filed on 2/24/2021, in claim 7, the "receiving" step does not accurately reflect the , after said storing, investment information …." According to Applicant's underlining, the prior version of the claim would have recited "receiving storing investment information …," but the prior version of the claim does not so read. 
As a courtesy to Applicant all of the claim amendments have been entered. Applicant is advised to carefully review amendments to ensure clarity of the record and avoid printing errors. 

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to Applicant's disclosure. Among the cited references:
Farinelli et al. ("Optimal asset allocation aid system: From ‘‘one-size’’ vs ‘‘tailor-made’’ performance ratio") teaches, inter alia, classifying users into user investment types and comparing these types with each of a set of predefined strategies/portfolios defined/determined by algorithms;
Davies et al. (U.S. Patent Application Publication No. 2011/0251978 A1) teaches considerable subject matter of 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


/DWP/
Examiner, Art Unit 3692


/ERIC T WONG/Primary Examiner, Art Unit 3692